DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I and Species (i), claims 1 – 6 and 11 – 18, in the reply filed on 6/17/22 is acknowledged.

Claim Objections
Claims 2 – 6 and 11 – 18 are objected to because of the following informalities: 
Since claims 2 – 6 and 11 – 18 depend directly or indirectly from claim 1, they should start with “The drilling fluid…” rather than “A drilling fluid…”, in order to conform to standard claim language practice.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 4 and 11 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over METTATH (WO 2017/079123, using US 2019/0078009 as equivalent) alone and/or in view of KIRKPATRICK (US 2,950,299).
Claims 1, 2, 11 - 18: METTATH discloses (see entire document) a drilling fluid that acts as a lubricant for the drilling apparatus (abstract, [0001], [0002]) [reading on the claimed drilling fluid and reading on its intended use as a lubricant], wherein the fluid is water-based ([0006], [0061]) [as claimed], comprises bentonite and barite ([0003], table 1) [reading the claimed particulate solid phase of claim 1 and barium of claim 2], and an additive which is the reaction product of a hydrocarbyl substituted (di)carboxylic acid, or ester or anhydride thereof, such as dodecenyl succinic anhydride, with at least one polyalkylene glycol, namely  polyethylene glycol and/or polypropylene glycol ([0006]-[0009]), wherein the additive is the lubricant ([0006], [0016]) [reading on claim 18]. 
The hydrocarbyl substituted dicarboxylic acid, or ester or anhydride thereof includes a dimer acid, trimer acid, or a fatty dimer acid ([0024]) [reading on the claimed  dimer or trimer fatty acid residue], which is obtained from Croda ([0024]) [noting that the present specification also recites Croda as the dimer and trimer fatty diacid, see [0125]-[0126] of the present Published Application].
The polyalkylene glycol has a total molecular weight of 2,000 or less ([0009], [0034]) [or total of approx. 34-45 alkylene glycol groups or less], such as at least 150, or at least 600, or can be as much as 5,000 ([0034]) [reading on the total claimed p+q+r]. METTATH discloses that the polyalkylene glycol can be polyethylene glycol (EO), polypropylene glycol (PO),  copolymers of polyethylene glycol and polypropylene glycol (EO-PO) or combinations thereof ([0035]) [as claimed], broadly reading on the claimed EO-PO-EO, but METTATH does not explicitly teach EO-PO-EO. 
However, since METTAH discloses copolymers of polyethylene glycol -polypropylene glycol (EO-PO) and that it may be combined with polyethylene glycol (EO) and/or polypropylene glycol (PO), one of ordinary skill in the art would be motivated to combine it as EO-PO-EO, and have thus arrived at the claimed limitation.
Additionally, such EO-PO-EO copolymers are well known in the art, such as disclosed by KIRKPATRICK:
KIRKPATRICK discloses a high molecular weight monomeric acidic ether ester of polymeric fatty acids containing a plurality of carboxylic acid groups condensed with polyoxyethylene-polyoxypropylene (EO-PO) compounds or with polyoxyethylene-polyoxypropylene-polyoxyethylene (EO-PO-EO) (1:52-2:23, 3:40-48) [as claimed], the EO-PO-EO shown below:

    PNG
    media_image1.png
    33
    364
    media_image1.png
    Greyscale

wherein y = 15 [reading on the claimed q=1-20 of claims 1 and 11]. The two EO chains contribute 4-90 wt% of the total polyoxyalkylene groups [fully encompassing the claimed 1-20 and 3-15 ranges of p and r and the ratio range of (p+r):q, and wherein the rejection applies to the overlapping ranges].
	More specifically, the additive is a product of the above polyalkylene glycol and a dimer a fatty acid (4:11-16, 4:39-5:1, claims 9, 13) [reading on claims 1 and 11], shown below: 
	
    PNG
    media_image2.png
    139
    423
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have used KIRKPATRICK’s EO-PO-EO chain in  METTATH’s lubricant since METTATH generally discloses EO-PO or combinations of the EO-PO with EO and/or PO  and KIRKPATRICK discloses that either EO-PO or EO-PO-EO chains can be used to make the dimer fatty acid-polyalkylene oxide compound which is disclosed by both references to use in petroleum recovery in geological formation (KIRKPATICK 1:15-35), and have thus arrived at the present claim.

	METTATH discloses an aqueous drilling fluid but is silent regarding brine. However, drilling fluids are well known to comprise aqueous brine, as also admitted by Applicant (see [0006] of the instant Published Application). One of ordinary skill in the art would have known to choose brine as the aqueous source with reasonable expectation of success. Additionally, KIRKPATRICK discloses that the above product of the polyalkylene glycol and dimer of fatty acid is added to either natural occurring water or brine in petroleum recovery processes (1:15-35). Accordingly, one of ordinary skill in the art looking at KIRKPATRICK would be motivated to use either brine or plain water as the aqueous phase of METTHATH’s drilling fluid, wherein both references are concerned with adding the product of polyalkylene glycol and dimer a fatty acid to a drilling fluid. 

	Claim 3: METTATH discloses 165 g of barite, the remaining ingredients adding up to 341.5 g (table 1) [meeting the claimed range of 1-75 wt%].
Claim 4: METTATH is silent regarding density of the drilling fluid. However, given that METTATH’s fluid comprises water (density of 1) plus the lubricating additive plus the particulate solid which includes bentonite and barite (barite is a weighting agent with a density of about 4.4), METTATH’s fluid necessarily reads on the claimed at least 1.1. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Claims 11-17: For any part of the ranges that may be outside the claimed ranges, a prima facie case of obviousness exists since it is well-established that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One of ordinary skill in the art would have known to vary the ranges through routine experimentation to arrive at a lubricating additive that satisfactorily provides lubricity to METTATH’s drilling fluid, as per METTATH’s stated objective. 

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over METTATH (WO 2017/079123, using US 2019/0078009 as equivalent) alone and/or in view of KIRKPATRICK (US 2,950,299) and in view of SWARTWOUT et al (“Design and Application of Brine-Based Drilling Fluids”, SPE 35332, 1996, pages 255-261).
METTATH’s and KIRKPATRICK’s disclosures are discussed above and are incorporated herein by reference.
 METTHATH in view of KIRKPATRICK discloses brine, but does not specify a specific salt. However:
 SWARTWOUT discloses (see entire document) that brine is one of the most widely used systems for drilling due to its ability to protect the formation while drilling, to control hydrostatic pressures, to inhibit swelling and migration of formation clays and to be compatible with the formation; and that  fluids are formulated with brine as the liquid phase plus selected solids and polymers [as claimed]. Lubricants are added to the drilling fluid [as claimed]  to increase lubricity and to minimize torque (page 257, left column, lines 6-10). The brine liquid phase may be composited of inorganic salts such as calcium chloride [as claimed] with densities of 8.4-21.0 ppg (page 255, left column, 2nd paragraph under Abstract; page 255, right column, 2nd paragraph under History). As an example, SWARTWOUT discloses that a 10.0 ppg of NaCl brine is a neatly saturated solution (page 257, left column, 2nd paragraph) [reading on the claimed at least 0.5 molar]. Calcium carbonate can also be used as the source of calcium, wherein a concentration of 8.7 ppg would essentially contain a sufficient concentration of salt to match the ionic strength of the formation to avoid shock to the reservoir (page 257, right column, 1st full paragraph).
It would have been obvious to one of ordinary skill in the art to have chosen calcium as the brine in METTHATH’s aqueous phase as taught by SWARTWOUT since KIRKPATRICK discloses that brines can be used in drilling fluids that contain METTATH’s lubricating additive which is a product of polyalkylene glycol and dimer of fatty acid and SWARTWOUT discloses that brines comprise calcium at concentrations of 8.4-21.0 ppg and that brines are the most widely used systems for drilling advantageously due to its ability to protect the formation while drilling, to control hydrostatic pressures, to inhibit swelling and migration of formation clays and to be compatible with the formation, and have thus arrived at the present claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765